Case 6:10-cv-00034-RP Document 237 Filed 06/14/21 Page 1 of 2 Fry

wy =O
meh Ny]

WEgr Us
Years ago I reached out to you in regards to havifig 9A BEANE US 7,
r,

problem with getting mail to and from my lawyers of recorad+0 ee" Op OURy
again due this time to the Covid-19 pandemic,mail to and From Der cS

Cl
counsel appointed by this Court,as well as a Law Firm retained ERR

Judge Pitman,

for litigation.I am unable to get mail from or to either of my
lawyers.unless you order the Prison Administration and Mrs.Allen;Mrs.Smith
and Mrs.Sumner who handle all mailroom problems to deliver said
mail without holding onto it for weeks.Then this serious issue
involving my out-going and in-coming legal mail will remain a
serious problem.Fedex envelopes that are being sent 2 Day Delivery
from lawyers in Philadelphia and Colorado are being held onto

for weeks before the mailroom are delivering said legal mail

to me.Furthermore,the mailroom staff no longer deliver any legal
mail like the Federal Law states.Being a condemned prisoner sentenced
to Death 17 years ago,I would think that you and this Court would
think this a serious issue that needs to be resolved.Thus i'm
filing this motion under Pro-Se,#W-10-CA-034.If this is something
that you also do not wish to deal with as you're not dealing

with my Habeas appeal,could you please make a ruling on my appeal
so that I no longer have to worry about sitting in your Court

any longer?Maybe just go ahead and get it all over with and let

me waive my rights to further appeals as sitting in your Court

is just wasted time for all involved.I honestly don't want to

be here and you don't want to handle my appeal,so go ahead and
kick it up or out of your Court.My lawyer's don't mind as they
have other clients that don't mind spending the rest of their
lives being treated like shit while they await their fate in

some Court.You and I both know that i'm guilty,so lets get this
song and dance over with,Sir.

I would appreciate it if this court would please let me know

via a legal letter that it has received this letter.Thank you

for your time and consideration in this Pro-Se motion.

Sincerely,
Richard L.Tabler
June, 9th, 2021
Richer Webber PAVE

: Case 6:10-cv-00034-RP Document 237_ Filed 06/14/21 | ~Page e2.0f 2
Polunsky Unit/D.R. NORTH HOUSTON TA 775
3872 FM 350 South _ .
Livingston,TX.77351 t2 RUN 2O2R PMO Lb

 

Honorable Robert Pitman
United States Courthouse
800 Franklin Ave.
Waco,Texas 76/701

RAE, LEGAE MATL 888 gofljisljegi[ifetestlifijyggglyqqeesilllegfilyaljj iiedpal

— et ee ee
